NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                      Submitted  April  8,  2014*  
                                                                                                       Decided  May  7,  2014  
  
  
                                                                                                               Before  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               ILANA  DIAMOND  ROVNER,  Circuit  Judge  
  
                                                                                               ANN  CLAIRE  WILLIAMS,  Circuit  Judge  
  
  
No.  13-­‐‑3173                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
DONALD  S.  LACY,                                                                                                                Southern   District   of   Indiana,  
     Plaintiff-­‐‑Appellant,  
                                                                                                                                 Indianapolis  Division.  
                                               v.                                                                                  
                                                                                                                                 No.  1:13-­‐‑cv-­‐‑811-­‐‑RLY-­‐‑DML  
STATE  OF  INDIANA,  et  al.,                                                                                                    Richard  L.  Young,  Chief  Judge.  
       Defendants-­‐‑Appellees.  
  

                                                                                                                Order  
       
     Donald  Lacy  was  convicted  of  child  molestation  and  sentenced  to  eight  years  in  
prison.  He  continues  to  maintain  his  innocence  and  has  refused  to  participate  in  Indi-­‐‑
ana’s  Sex  Offender  Management  and  Monitoring  Program,  which  requires  participants  
to  admit  their  misconduct  as  part  of  a  plan  of  therapy.  Participants  must  admit  not  only  
                                                                                                 
           *  Defendants  were  not  served  with  process  in  the  district  court  and  have  elected  not  to  participate  in  

this   appeal.   After   examining   appellant’s   brief   and   the   record,   we   have   concluded   that   oral   argument   is  
unnecessary.  See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  13-­‐‑3173                                                                                        Page  2  

the  crimes  of  which  they  have  been  convicted  but  also  all  other  sexual  misconduct,  in-­‐‑
cluding  acts  that  still  could  be  prosecuted.  Apart  from  the  possibility  of  being  prosecut-­‐‑
ed  for  other  sex-­‐‑related  crimes,  Lacy,  who  testified  in  his  own  defense  at  trial,  could  be  
prosecuted  for  perjury  if  he  now  admits  that  he  committed  the  acts  charged,  and  thus  
that  he  lied  under  oath  when  testifying  otherwise.  
       
     Lacy  maintains  that  the  consequences  of  his  refusal  to  admit  culpability  include  loss  
of  good-­‐‑time  credits,  a  reduction  in  credit-­‐‑earning  class,  and  deferral  of  parole  eligibil-­‐‑
ity.  He  contends  that  attaching  these  consequences  to  a  refusal  to  admit  criminal  acts  
violates  the  self-­‐‑incrimination  clause  of  the  Constitution’s  fifth  amendment,  applied  to  
the  states  by  the  due  process  clause  of  the  fourteenth  amendment.  Although  McKune  v.  
Lile,  536  U.S.  24  (2002),  holds  that  a  state  does  not  violate  the  Constitution  by  providing  
benefits  to  inmates  who  admit  their  crimes  as  part  of  a  program  similar  to  Indiana’s,  it  
adds  that  “compulsory”  participation  is  forbidden  and  that  postponement  of  an  earned  
release  date  may  make  participation  effectively  compulsory.  
       
     Lacy  filed  a  civil  action  under  42  U.S.C.  §1983,  asking  the  district  court  to  direct  the  
warden  and  other  responsible  officials  to  restore  his  good-­‐‑time  credits  and  to  treat  him  
no  worse  than  the  state  would  have  done  had  he  participated.  The  district  judge  
screened  the  complaint  under  28  U.S.C.  §1915A  and  dismissed,  ruling  that  it  fails  to  
state  a  claim  on  which  relief  may  be  granted.  The  judge  relied  on  Entzi  v.  Redmann,  485  
F.3d  998,  1004  (8th  Cir.  2007),  which  he  understood  to  hold  that,  when  a  state  has  discre-­‐‑
tion  over  a  prisoner’s  release  (in  Entzi,  by  extending  or  revoking  probation),  exercising  
that  discretion  does  not  make  self-­‐‑accusation  compulsory  for  the  purpose  of  McKune  
and  the  fifth  amendment.  On  appeal,  Lacy  contends  that  Indiana’s  good-­‐‑time-­‐‑credit  sys-­‐‑
tem  is  not  discretionary—that  he  is  entitled  to  credits  unless  he  misbehaves,  and  that  
exercising  his  privilege  not  to  admit  a  crime  cannot  be  deemed  misconduct.  
       
     Far  from  deciding  that  states  are  entitled  to  revoke  good-­‐‑time  credits  of  prisoners  
who  refuse  to  incriminate  themselves,  Entzi  observed  that,  unless  a  state  or  federal  
court  first  restores  the  credits  in  an  action  under  28  U.S.C.  §2254  (or  the  equivalent  state  
remedy),  the  doctrine  of  Heck  v.  Humphrey,  512  U.S.  477  (1994),  forecloses  resort  to  
§1983.  That  is  equally  true  here  to  the  extent  that  Lacy  wants  damages.  And  to  the  ex-­‐‑
tent  that  he  seeks  earlier  release,  he  has  chosen  the  wrong  kind  of  suit.  Section  1983  does  
not  allow  a  federal  court  to  change  a  prisoner’s  release  date.  That  remedy  is  available  
only  by  petition  under  §2254.  See  Preiser  v.  Rodriguez,  411  U.S.  475  (1973).  We  held  in  
Montgomery  v.  Anderson,  262  F.3d  641,  644–45  (7th  Cir.  2001),  that  Preiser  applies  to  any  
request  for  the  restoration  of  good-­‐‑time  credits  or  placement  in  a  higher  credit-­‐‑earning  
class.  
       
No.  13-­‐‑3173                                                                                     Page  3  

     Preiser  and  Montgomery  foreclose  this  §1983  action.  A  court  cannot  on  its  own  con-­‐‑
vert  a  §1983  suit  to  one  under  §2254;  the  two  kinds  of  actions  have  different  conditions,  
different  defendants  (or  respondents),  and  different  consequences  on  either  success  or  
an  adverse  outcome.  See,  e.g.,  Moore  v.  Pemberton,  110  F.3d  22  (7th  Cir.  1997);  Copus  v.  
Edgerton,  96  F.3d  1038  (7th  Cir.  1996).  A  district  judge  might  ask  a  litigant  whether  he  is  
willing  to  accept  the  risks  and  consequences  of  a  different  procedural  form,  see  Castro  v.  
United  States,  540  U.S.  375,  382–83  (2003);  Glaus  v.  Anderson,  408  F.3d  382,  388–89  (7th  
Cir.  2005),  but  the  district  judge  did  not  ask  Lacy.  
       
     The  judgment  of  the  district  court  is  vacated,  and  the  case  is  remanded  with  instruc-­‐‑
tions  to  ask  Lacy  whether  he  is  willing  to  dismiss  all  defendants  other  than  the  warden,  
forego  his  request  for  damages,  and  have  the  suit  treated  as  a  petition  under  §2254.  If  
Lacy  agrees  to  that  approach,  the  district  judge  should  consider  how  McKune  applies  to  
the  particular  consequences  that  Indiana  attaches  to  a  refusal  to  participate  in  its  Sex  Of-­‐‑
fender  Management  and  Monitoring  Program,  a  question  that  is  open  in  this  circuit  
(and  to  which  Entzi  and  similar  decisions  do  not  speak).  It  might  be  prudent  for  the  dis-­‐‑
trict  judge  to  appoint  counsel  under  the  Criminal  Justice  Act,  18  U.S.C.  §3006A(a)(2)(B),  
so  that  this  subject  can  be  fully  briefed  and  any  necessary  evidence  presented.  If  Lacy  
does  not  agree  to  proceed  under  §2254,  the  suit  should  be  dismissed  without  prejudice.